Title: To Thomas Jefferson from Philip Mazzei, 17 November 1805
From: Mazzei, Philip
To: Jefferson, Thomas


                  
                     17 9bre, 1805.
                  
                  Al mio ritorno da Volterra sente che il bastimento, sul quale deveno imbarcarsi gli Scultori, e che porterà la cassa dei fruttini e barbatelle, non partirà fino a domanlaltro; sicchè domani andrò a Livorno per rivedergli prima che partano. Questa dilazione mi da luogo di spiegarmi relativemente al supposto sbaglio nella risposta di Mr. Thorwaldsen, indicato nella mia del 4 corrente da Volterra. Per dimostrar la ragione del mio dubbio, ne trascrivo il passo della sua lettera: “Avendo fatto i miei scandagli, ò fissato il prezzo a z 5000, dividendolo in 4 rate, cioè la prima quando io principio il Modello da formarsi in gesso della totale grandezza, la seconda quando si principia a lavorare il marmo, la terza quando è abbozzato, e la quarta quando sarà pienamente terminato il lavoro. Di più, perchè è tanto difficile di trovare un marmo di una tanta grandezza che sia sincero, desidero che se mi costasse più di z 1000, di esserne compensato, perchè il marmo non à prezzo fisso, come anche il trasporto, onde La prego di far riflettere a questa mia giusta domanda.”
                  Se avesse detto 5000 zecchini, avrei creduto la sua chiesta molto discreta, e così pensano gli Amici coi quali ne ò parlato, e che ànno in tali cose più esperienza e cognizioni che non ò io; ma siccome la marca z denota scudi romani, e lo scudo è la metà dello zecchino, supponghiamo tutti che abbia preso sbaglio; considerando poi che la sua modestia eccede, conforme avrà veduto nella mia lettera che Le inclusi ⅌ Mr. Latrobe, ove parlo del successo tra lui e Hope riguardo alla Statua di Giasone, gli ò risposto come segue, per venire in chiaro di quel che à inteso di dire, senza manifestare il mio sospetto. Ed in 
                     in fine ò scritto con lettere gli scudi in vece di farne la marca.
                  “Il prezzo di scudi cinquemila, che Ella richiede per la consaputa Statua, mi pare molto moderato, e altrettanto ragionevole la domanda, che Le sia bonificato il di più di mille scudi che fosse obbligato a pagare per il costo e trasporto del marmo. Non dubito che il tutto sarà con piacere approvato dai miei Committenti.” Se nella risposta non fa obiezione alla parola scudi, sarà evidente che non vi è stato sbaglio, e io me ne sarò assicurato in maniera da non correre rischio di progiudicare al nostro interesse. In qualsisia caso io son di parere, chè dovrebbesene dar la commissione senza perder tempo, stante che si richiedono degli anni ⅌ esaurirla, Canova non la farebbe ⅌ meno di 5000 lire sterline, quando ancora potesse far la, e son persuaso che se la facissero ambedue, quella di Thorwalsen prevarrebbe. Oltre di ciò, Canova non è sempre uguale, del che se ne ànno varie prove una di queste molto significante si vede nel suo monumento di Papa Rezzonico in S. Pietro col Genio a sinistra in figura di giovanetto, e la Fedè a destra in figura di donna. Il Papa e il Genio son due bellissimo statue, la Fedè poi è una donnaccia maschile, non solo brutta, ma orrida con aria tetra e minacciante. Non si può neppur supporre all’Artefice la filosofica intenzione di rappresenterla secondo il merito, essendo egli un bacchettone di prima classe.
                  La prego di comunicar tutto questo a Mr. Latrobe, poichè mi mancha il tempo di tradurlo in inglese in modo che sia intelligibile.
                  Mi pervenne a Volterra una lettera di Mr. Appleton, nella quale m’informava d’un malinteso tra il nostro Commodore e il Govr. di Livorno, che gli causava molta inquietudine. Io affrettai il mio ritorno per vedere se potevo essere di qualche utilità. Ora ne ricevo un’altra, nella quale mi dice: “The Commodore wrote to Mr. Mozzi at Florence, stating the business, but hitherto the answer has not been received. I have nothing to do in the affair.” Il Senator Mozzi è il primo Ministro di Stato, uomo della mia età, e amico mio fin dalla prima gioventù. Domani vedrò se posso esseri utile. Intanto Le fa sapere, che i nostri Americani fanno un grandissimo e molto vantaggioso commercio á Livorno; che Livorno è un’Emporio dal quale si spandono le loro mercanzie in tutta l’Italia e in varie parti della Germania; che i dissapori possono produrre degli effetti molto progiudicevoli ad ambele parti; e che, per prevevenirgli, o rimediarvi prima che divengano gravi o irremediabili, è necessario d’averci persona, che abbia l’accesso libero ai Governi, e rivestita di un carattere che esiga rispetto e considerazione.
                  Livorno 18 do.
                  Mi sono informato del Malinteso tra il Com. Rogers e il Governatore. Per darne la descrizione completa ai vuol tanto tempo a scriverla, che non mi è possibile di mandarla col Traveller Capn. Kiddall; La manderò per altro colla prima opportunità dopo questa, perchè credo che Ella non debba ignorarla. Frattanto La prevengo (con mio grand dispiacere) che il nostro bravo Commodore, meritevolissimo per la sua professione, è troppo ardente, e non à in questo neppur un’atomo di ragione.
               